Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 08/18/2021. Claims 1, 3, 6, 7, 8, 21, 23 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith Jentoff (US 9472067 B1).
Regarding claim 1, Jentoff teaches an automated threat detection and deterrence apparatus (Fig. 1, col 8: lines 25-27), the apparatus comprising: 
an imaging device configured to detect a subject in a subject area (Fig. 1, image sensor 120, col 8: lines 37-43); 
a deterrent component (col 8: lines 31-34), wherein: 
the deterrent component is configured to perform a first deterrent action on the subject when in the first mode (Col 8: lines 1-8, warning); 
  	the deterrent component is configured to perform a second deterrent action on the subject when in the second mode (col 8: lines 31-34, spray); and 
  	the first deterrent action is distinct from the second deterrent action (warning, col 8: lines 1-8 and spray, col 8: lines 31-34. Audible versus Tangible); and 
a processor (Fig. 1, col 6: lines 22-27) communicatively connected to the imaging device and the deterrent component, wherein the processor is configured to: 
  	identify the subject as a function of the detection of the subject (col 8: lines 27-30); 
  	determine a behavior descriptor associated with the subject (col 8: lines 8-24); 
  	select, as a function of the behavior descriptor, a mode of the first deterrent mode and the second deterrent mode (Col 8: 43- 47); and 
  	command the deterrent component to perform an action of the first deterrent action and the second deterrent action as a function of the mode Col 8: 43- 47).
Regarding claim 3, Jentoff teaches the apparatus of claim 1, wherein the imaging device further comprises an 3D camera, sensor, or computational method (col 8: lines 27-30). 
Regarding claim 6, Jentoff teaches the apparatus of claim 1, wherein the deterrent component includes a light deterrent having a light source (Col 7: lines 30-38, flashing light).
Regarding claim 8, Jentoff teaches the apparatus of claim 6, wherein the light source is configured to shut off automatically as a function of a preconfigured threshold amount (Col 7: lines 1-).
Regarding claim 21, Jentoff teaches the apparatus of claim 1, wherein the processor is configured to detect a behavior of the subject and determine the behavior descriptor as function of behavior (col 7: lines 8-16).
Regarding claim 23, Jentoff teaches a method of automated threat detection and deterrence (Fig. 2, col 9: lines 5-6), the method comprising: 
identifying, by a processor (Col 8: lines 22-27) communicatively connected to an imaging device (Fig. 1, image sensor 120) and a deterrent component (col 8: lines 31-34), a subject as a function of a detection of the subject by the imaging device (Col 8: lines 37-43);   
determining, by the processor, a behavior descriptor associated with the subject (Col 8: lines 8-24); 
selecting, by the processor, a mode of a first deterrent mode (Col: lines 1-8) and a second deterrent mode as a function of the behavior descriptor (Col 8: lines 31-34); and 
commanding, by the processor, the deterrent component to perform an action of a first deterrent action and a second deterrent action as a function of the mode (Col 8: lines 31-34), wherein the first deterrent action is distinct from the second deterrent action (warning, col 8: lines 1-8 and spray, col 8: lines 31-34. Audible versus Tangible).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Keith Jentoff (US 9472067 B1) in view of Buttler, Jr. et al. (US 20150347902 A1).
Regarding claim 7, Jentoff fails to teach the apparatus of claim 6, wherein the deterrent component includes a directed light deterrent including a light source.
However, Buttler, Jr. teaches wherein the deterrent component includes a directed light deterrent including a light source (Fig. 1, para [49]).
It would have been obvious to modify Jentoff to include the reassignment as taught by Buttler, Jr.  as shown above because it is an effective countermeasure against intrusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Deleule et al. (US 20190212125 A1), teaches power and security adjustment for face identification with reflectivity detection by a ranging sensor
Taniguchi et al. (WO 2017038125 A1), teaches offense stopping device and offense stopping system provided therewith
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645 

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645